                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII

 NOE KIM RAQUINIO,             )         Civ. No. 19-00155 SOM-RLP
                               )
          Petitioner,          )         ORDER DENYING PETITIONER’S
                               )         “AMENDED PETITION” WHICH THE
           vs.
                               )         COURT DEEMS TO BE A MOTION TO
 COUNTY OF HAWAII,             )         ALTER THE JUDGMENT UNDER RULE
                               )
                                         59(e) OF THE FEDERAL RULES OF
          Respondent.          )
                                         CIVIL PROCEDURE
 _____________________________ )


ORDER DENYING PETITIONER’S “AMENDED PETITION” WHICH THE COURT DEEMS
       TO BE A MOTION TO ALTER THE JUDGMENT UNDER RULE 59(e)
              OF THE FEDERAL RULES OF CIVIL PROCEDURE

           On April 9, 2019, Petitioner Noe Kim Raquinio, pro se,

filed an “Amended Petition Answer To Court[’]s Order To Show

Cause [Why] Petition Under 28 U.S.C. 2254 Should Not Be

Dismissed As Untimely.”    ECF No. 14.    Judgment was entered in

this case on April 8, 2019, after the court dismissed Raquinio’s

§ 2254 petition for failing to establish that his petition was

timely, and for failing to exhaust his claims in state court.

ECF Nos. 9, 10.

           Because Raquinio’s document was filed less than 28

days after entry of the Judgment, the court deems the document

to be a motion to alter or amend a judgment under Rule 59(e) of

the Federal Rules of Civil Procedure.      A Rule 59(e) motion

“should not be granted, absent highly unusual circumstances.”

McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999).

There are four grounds on which a Rule 59(e) motion may be

granted: 1) manifest error of law or fact upon which the
judgment is based; 2) newly discovered or previously unavailable

evidence; 3) manifest injustice; and 4) an intervening change in

controlling law.    Id. at 1255 n.1.

          As brief background, and as explained by this court’s

prior orders, Raquinio’s § 2254 petition was due by February 20,

2019, and Raquinio filed his petition on March 27, 2019.     See

ECF Nos. 1, 6, 9.    Because his petition was filed a month after

the deadline, the court ordered Raquinio to show cause why his

petition should not be dismissed as untimely.   ECF No. 6.    In

its order dismissing Raquinio’s petition, the court explained

that Raquinio’s response to the order to show cause did not

establish that his petition was timely:

               Raquinio states that “upon sentencing I
          was required by order to [undergo a]
          substance abuse assessment,” after which he
          planned to pursue treatment for lower back
          pain that he had experienced since 2012.
          [ECF No. 7], PageID #s 78-79. However, he
          does not provide any dates for his medical
          assessment and treatment, or explain how any
          assessment or treatment prevented him from
          timely filing his § 2254 petition.

               Raquinio also states that he had
          “[come] across a writ of H[a]beas Corpus
          application” earlier, but that he did not
          think that it applied to him because he was
          not incarcerated. Id. at 79. Raquinio’s
          confusion as to the applicability of § 2254
          does not excuse the delay in filing his
          petition. See Korolev v. Horel, 386 F.
          App’x 594 (9th Cir. 2010) (“[A] pro se
          petitioner’s confusion or ignorance of the
          law is not, itself, a circumstance
          warranting equitable tolling.” (quoting
          Waldron-Ramsey v. Pacholke, 556 F.3d 1008,
                                  2
           1013 n.4 (9th Cir. 2009)). Raquinio does
           not establish that his petition is timely.

ECF No. 9, PageID # 86.

           In the present motion, Raquinio provides additional

medical information about his lower back pain and attaches two

documents dated December 20, 2018, and January 24, 2019, that

describe his medical condition and physical therapy treatment

plans.   ECF No. 14-1.    According to these documents, Raquinio

underwent spinal surgery in late November 2018.     Id., PageID #

138.

           This additional medical information does not provide

grounds to amend the Judgment.     Raquinio does not explain how

his surgery or physical therapy prevented him from timely filing

his § 2254 petition.     The documents describing his physical

therapy treatment plans do not indicate that he was admitted to

the hospital during February 2019, when his petition was due,

but rather show that he was receiving physical therapy a few

times a week starting in early 2019.     The court understands and

is sympathetic to the long-term back pain that Raquinio has

experienced.   The court further understands that medical

conditions, family circumstances, and other matters may occupy

parts of the one-year limitations period.     Something more than

the existence of a circumstances taking up some of that period

must be presented.   Some showing as to how a circumstance

justifies tolling the period is needed.     Given the absence of
                                   3
such a showing, the Judgment cannot be said to have been based

on any manifest error of fact with respect to Raquinio’s medical

issues.

          Seeing no ground to alter or amend the Judgment, the

court denies Raquinio’s motion.

          IT IS SO ORDERED.

          DATED: Honolulu, Hawaii, April 16, 2019.



                         /s/ Susan Oki Mollway

                         Susan Oki Mollway
                         United States District Judge

Noe Kim Raquinio v. County of Hawaii, Civ. No. 19-00155 SOM-RLP;
ORDER DENYING PETITIONER’S “AMENDED PETITION” WHICH THE COURT
DEEMS TO BE A MOTION TO ALTER THE JUDGMENT UNDER RULE 59(e) OF
THE FEDERAL RULES OF CIVIL PROCEDURE.




                                  4
